PER CURIAM.
Order modified on argument, and, as modified, affirmed, without costs, by substituting the following in place of the paragraph at folio 86 of the printed case, namely: “Ordered, that this case be, and the same hereby is, remitted to Hon. George G. Reynolds as referee, and that said referee include in his report such additional findings of fact and conclusions of law as he may hereafter make at the request of either party, and that said referee make a specific ruling upon each finding of fact and conclusion of law hereafter proposed by either party herein, and file the same with his report heroin.”